Citation Nr: 0611486	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to February 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which, in 
pertinent part, denied the veteran's claim for entitlement to 
service connection for peripheral neuropathy in the lower 
extremities and his claim for a TDIU.  

The veteran has also initiated an appeal from September 2005 
RO decision, which, in pertinent part, denied service 
connection for peripheral neuropathy in the upper 
extremities.  While the Board does not yet have jurisdiction 
over this issue, further action on the issue is mandated, and 
it will also be addressed in the Remand.  

In November 2005, the veteran testified via video conference 
hearing from the Muskogee RO before the undersigned Acting 
Veterans Law Judge seated at the Central Office in 
Washington, DC.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran contends that he has peripheral neuropathy due to 
inservice exposure (by both direct contact and inhalation) to 
various chemicals while working as a Nuclear Weapons 
Specialist at the Minot Air Force Base (AFB) in North Dakota.  
Service medical records document treatment for possible 
exposure to a number of chemicals including Methylethyl 
ketone, naphtha, acetone, Dope lacquer thinner, aliphatic 
polyurethane paint, and toluene.  They also show testing for 
beryllium exposure.  While the veteran was not treated for 
peripheral neuropathy during service, he and his wife 
testified that the veteran had symptoms of numbness in the 
extremities from the early 1990s onward.  Additionally, it is 
noteworthy that service medical records show the veteran was 
treated in December 1992 for numbness in the right great toe.  

Upon separation from service in February 1999, the veteran 
submitted a claim for service connection for disabilities 
including numbness in the feet.  VA and private records show 
treatment for peripheral neuropathy beginning in 2002.  A VA 
EMG/NCS diagnosed the veteran with severe axonal 
polyneuropathy, but did not identify a cause.  Some 
physicians have indicated that the peripheral neuropathy is 
secondary to diabetes mellitus, others have indicated that 
the etiology is unknown.  The Board notes that while the 
veteran was sent for a May 2005 examination to discern the 
likely etiology of the peripheral neuropathy, and the 
examiner arrived at the opinion that the cause was diabetes, 
that examination is not without serious deficiencies.  First, 
the examiner did not review the veteran's extensive service 
medical records, which, as noted above, identify chemicals 
the veteran had exposure to during service.  The examiner 
itemized the records he reviewed for his examination; the two 
volumes of service medical records were conspicuously absent 
from the list.  Second, the May 2005 examiner failed to note 
under "Occupational History" or elsewhere, the fact that 
the veteran was exposed to various chemicals during service, 
and he never discussed the possibility that such exposure 
could have caused or contributed to peripheral neuropathy.  
Third, while the examiner concluded that the veteran had 
peripheral neuropathy secondary to diabetes mellitus, and 
that there was no evidence of chemical exposure neuropathy, 
he provided no rationale supporting his conclusions.  A new 
examination is indicated.

The veteran testified that additional service records may be 
available.  Specifically, he noted that a safety audit was 
performed on his shop at Minot AFB in 1991 or 1992 by bio-
environmental technicians to address protection from chemical 
exposure.  He pointed to a September 1991 service medical 
record showing the veteran was treated for toluene exposure 
and asserted that a notation therein ("SGPS needs to update 
data on this shop") indicated the audit was to be performed.  
An attempt should be made to obtain any records of studies or 
audits performed at Minot AFB relating to chemical exposure.    

Turning to the issue of a TDIU, the Board finds that this 
issue cannot be resolved until the claims for service 
connection for peripheral neuropathy are addressed.  The 
veteran's claims are inextricably intertwined, and therefore 
will be addressed together on remand.  Harris v. Derwinski, 
1. Vet. App. 180 (1991).

Finally, the Board notes that one of the matters the Board 
must address is which issue or issues are properly before it 
at this time.  An appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

By way of a September 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities.  In testimony 
during his November 2005 hearing, the veteran expressed 
disagreement with that September 2005 decision.  The Board 
accepts this as a notice of disagreement.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that the claim is not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to service connection for 
peripheral neuropathy of the upper 
extremities.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should attempt to obtain any 
records of studies or audits performed at 
Minot AFB in 1991 or 1992 relating to 
chemical exposure.    

3.  The RO should also obtain copies of 
all outstanding VA records of medical 
treatment pertinent to the claims from 
August 2005 to the present and associate 
them with the claims file.  Specifically 
noted in this regard are records of 
pertinent treatment from the VAMC in 
Oklahoma City involving the veteran's 
ongoing treatment for peripheral 
neuropathy.  

4.  After any additional records are 
added to the claims file, the veteran 
should be scheduled for an appropriate 
examination to determine the nature and 
likely etiology of his peripheral 
neuropathy.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given.  Since a clear 
diagnosis is crucial, the examiner should 
perform any and all necessary diagnostic 
testing and completely examine the 
veteran prior to rendering a diagnosis.  
The examiner should specifically identify 
any peripheral neuropathy disorder and 
provide a medical opinion as to whether 
it is at least as likely as not that such 
disorder is etiologically related (e.g. 
caused or aggravated) to any aspect of 
the veteran's period of service 
(including inservice exposure to 
chemicals).  All opinions expressed must 
be supported by complete rationale and 
any competing opinions on file should be 
discussed in detail.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






